DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 2 June 2022 fails to place the application in condition for allowance. 
Claims 1-3, 5-7, 10, 13, 14, 16-18, 20, 21, 24-26, and 30-33 are currently pending.
Claims 1-3, 5-7, 10, 13, 14, and 16-18 are currently under examination.
Claims 20, 21, 24-26, and 30-33 are currently withdrawn.

Status of Rejections
The rejection of claims 1-3, 5-7, 10, 13, 14, and 16-18 under 35 U.S.C. 103(a) is herein withdrawn due to Applicant’s Amendment filed 2 June 2022.
New rejections are provided herein.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, 10, 13, 14, and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 7, 10 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (CS Nano 2014, 8, 9, 9622–9628, September 8, 2014, https://doi.org/10.1021/nn504019) in view of Selker (US 3,767,537) and Bailey et al (US 3,844,906).
As to claims 1-3, 5, 6, 13, 14, 16, and 17, Yang discloses anodizing a free-standing layer (Ni foil) to produce a nanoporous film (Title “nanoporous Ni(OH)2 thin film” Fig. 1A showing anodization). Tang further discloses wherein the anodization is performed using an anodic electrolyte of 0.2 M NH4F and 2M DI water in ethylene glycol (pg. 9626 “Fabrication section) which reads on the instant limitations of instant claims 13 and 14
	Yang fails to explicitly disclose formation of freestanding layer via at least partially submerging a substrate into an electrochemical deposition bath wherein a composition of the electrochemical deposition bath comprises at least a metal slat and saccharin, forming a deposit on the substrate, and removing the deposit from the substrate to form a freestanding layer, wherein the composition of the electrochemical deposition bath comprises one of (a)-(f), wherein in either of the electrochemical bath compositions at least on metal salt is present in a concentration of at least 0.001 g/L.
	Selker disclose formation of freestanding layer (nickel foil title “nickel foil layer to strip off the drum” col. 3 lines 29-34) via at least partially submerging a substrate (#10 which it titanium thus reads on instant claim 5 of being “other conductive substrate”) into an electrochemical deposition bath (#12) wherein a composition of the electrochemical deposition bath comprises at least a metal slat (nickel metal, nickel chloride “col. 3 lines 7-9 and as required by instant claims 2 and 3), forming a deposit on the substrate (col. 3 lines 12-15), and removing the deposit from the substrate to form a freestanding layer (col. 3 lines 29-34), wherein the composition of the electrochemical deposition bath comprises one of (a) 120 g/L nickel metal and 7.5 g/L nickel chloride which falls within the instant ranges, 40 g/L boric acid which falls within the instant ranges, wherein in either of the electrochemical bath compositions at least on metal salt is present in a concentration of at least 0.001 g/L, 7.5 g/L chloride from the nickel chloride (col. 3 lines 7-12 ) at a temperature of 50 degree C-55 degree C (col. 3 lines 12) which satisfies the formulation (f) as instantly claimed with Fe and Co are 0 g/L. Selker further discloses wherein the current applied falls within the instantly claimed range as required by instant claim 6 (col. 3 lines 13-14) and a pH of 3.9-4.1 which falls within the instantly claimed range of instant claim 16
	Bailey discloses adding saccharin into nickel plating baths as a stress reducing agent at low concentrations to control stress (col. 8 lines 35-68) where the amount used is proportional to the amount of nickel chloride (see claim 1 and mole ratios in example) and falls within the instant claimed ranges (See specific Examples 5-6 for example and calculation from nickel chloride found in Selker). Bailey further discloses using appropriate voltages to achieve necessary current of the cells such as 18 V which fails within the instant claim range of claim 17 (col. 10 line 15)
	Thus, it would have been obvious to one of ordinary skill in the art to have used the method and apparatus of Selker to produce a nickel foil used in Yang because it provided a pure and pore free nickel foil continuously deposited. It is noted the initial nickel foil in Yang is not porous and thus nor precluded from combination with methods to form nickel foils which do not have porosity. Furthermore, it would have been obvious to have used saccharin at an appropriate voltage of 18 V as taught by Bailey in the nickel plating baths of Yang, as modified by Selker, in order to control stress of the as deposited layers.


As to claims 7 and 10, the limitations are drawn towards the alternative limitations of the plating bath and thus further recitation of the specific Fe is drawn towards the optional inclusion of and not further limiting the nickel solutions as instantly claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795